Citation Nr: 1226402	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  03-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent from August 25, 2003, for tinea versicolor.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
      
In January 2005, the Board denied the Veteran's claims for a compensable disability rating for tinea versicolor, prior to August 20, 2002; a rating in excess of 10 percent for tinea versicolor, from August 20, 2002, to August 25, 2003; a rating in excess of 30 percent for tinea versicolor since August 25, 2003; a compensable rating for hammertoe of the left foot, 4th and 5th toes; and a compensable rating for hammertoe of the right foot, 4th and 5th toes.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and, in a June 2007 decision, the Court affirmed the Board's January 2005 decision to the extent it denied a compensable rating for tinea versicolor prior to August 2002, to the extent it denied a compensable rating for hammertoe of the left foot, 4th and 5th toes, status-post bunionectomy, under 38 C.F.R. § 4.71a, Diagnostic Code 5282, and to the extent it denied a compensable rating for hammertoe of the right foot, 4th and 5th toes, status-post bunionectomy, under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  The Court reversed the Board's decision to the extent it denied increased ratings for tinea versicolor since August 2002, and denied compensable ratings for hammertoes of the feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and for extraschedular consideration.  The Court remanded the appeal.  

In a January 2008 decision the Board denied compensable ratings for hammertoes of the left and right feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284 on a schedular basis.  The Board remanded the Veteran's hammertoe claims to the RO for consideration of extraschedular ratings.  The decision also remanded the Veteran's tinea versicolor claims for further development and for RO consideration of increased ratings for the tinea versicolor disability on an extraschedular basis.

In a May 2011 decision the Board denied a schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003, and remanded the claims for extraschedular ratings.   The Veteran appealed the Board's denial of a schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003 to the Court.  In October 2011, the Court issued an order which granted a joint motion of the parties for partial remand of the Board's May 2011 decision.  The Court vacated the Board's May 2011 decision to the extent it denied a rating in excess of 30 percent for tinea versicolor from August 25, 2003, and remanded for further proceedings.  Copies of the motion and the Court's Order have been incorporated into the claims folder. 

The October 2011 joint motion did not affect the May 2011 Board decision to the extent it remanded the extraschedular appeals to the RO.  Development of these issues has not been completed by the RO and the Board will address these issues when the RO completes development of these issues and returns these issues to the Board.  

The Board notes that although the RO did send the Veteran a VCAA letter in October 2011 pursuant to the May 2011 Board remand instructions, it did not fully meet those instructions.  It did not include a statement that the evidence that may substantiate his claims could include, but not be limited to, employment records and statements from his employer, coworkers, health care providers, family, and friends who have observed the effects of his tinea versicolor and hammertoes on his ability to operate successfully in a work environment.


FINDINGS OF FACT

1.  From August 25, 2003, the Veteran's tinea versicolor has not covered more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas, and the Veteran has not required systemic therapy such as corticosteroids or other immunosuppressive drugs. 

2.  From August 25, 2003, the Veteran's tinea versicolor has not caused systemic or nervous manifestations, and has not been exceptionally repugnant. 



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003, have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.118 , Diagnostic Code 7806 (in effect prior to August 30, 2002); 38 C.F.R. § 4.118 , Diagnostic Code 7806 (in effect from August 30, 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letters from the RO to the Veteran dated in April 2002 and January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran's pertinent VA medical records and non-VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The law pertaining to the rating of skin disabilities changed during this appeal on August 30, 2002.  The Board will consider the law prior to and after the August 2002 revision.  The law after the revision may only be applied to the time period after the revision.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  Additional changes made to the criteria for the rating of skin disabilities, effective from October 23, 2008, made no changes to DC 7806 and are not relevant to the Veteran's claim.  73 Fed. Reg. 54,710 (Sep. 23, 2008).  

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected tinea versicolor from August 25, 2003.  A September 2003 rating decision granted the 30 percent rating under DC 7813-7806 (in effect from August 30, 2002).  38 C.F.R. § 4.118.  Under DC 7813, the diagnostic code for dermatophytosis, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  The Veteran's tinea versicolor is located on his chest, arms, and back, and the medical evidence does not show that he has permanent scarring from this condition.  Thus, DCs 7800-7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board finds that dermatitis is the predominant disability and will evaluate his skin condition under DC 7806.

Under DC 7806 in effect from August 30, 2002, a 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118.

In this case the Veteran had not met the criteria for a rating in excess of 30 percent under DC 7806 (in effect from August 30, 2002) at any time since August 25, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The medical records, including August 2003 and June 2010 VA examination reports do not reveal that the Veteran's tinea versicolor affects more than 40 percent of the entire body or more than 40 percent of exposed areas, and does not reveal that the Veteran undergoes systemic therapy such as with corticosteroids or other immunosuppressive drugs for treatment of his tinea versicolor.  The June 2010 VA examination report notes that the tinea versicolor does not affect the Veteran's head, face, neck, or hands.  Accordingly, a rating in excess of 30 percent under DC 7806 (in effect from August 30, 2002) is not warranted.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under DC 7813-7806 in effect prior to August 30, 2002.  Prior to August 30, 2002, DC 7813 provided that dermatophytosis should be, unless otherwise provided, rated as for eczema.  At that time DC 7806, the diagnostic code for eczema, provided for a 30 percent rating when there is exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118 (prior to August 30, 2002).

In a May 2012 letter, the Veteran's attorney claimed that the Veteran's report of flaky skin upon VA examination in August 2003 was an indication of extensive exfoliation.  The Veteran's attorney has also asserted that the Veteran's report that his co-workers made fun of him because of the appearance of his skin is evidence that the Veteran's skin disability is exceptionally repugnant.

In this case there is conflicting evidence as to whether the Veteran's tinea versicolor has resulted in ulceration or extensive exfoliation or crusting.  Based on the Veteran's reports of flaky skin and based on the August 2003 VA examination report finding that as much as 40 percent of the Veteran's body had a skin rash, there is some evidence that the Veteran's tinea versicolor has at times resulted in extensive exfoliation.  The Board notes, however, that even if the Veteran's tinea versicolor is found to result in ulceration, extensive exfoliation, or crusting, he is not entitled to a 50 percent rating unless his skin disability also results in systemic or nervous manifestations, or is exceptionally repugnant.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

As explained below, the Board finds that the Veteran's tinea versicolor has not resulted in systemic or nervous manifestations and is not exceptionally repugnant.  

The Veteran has not asserted, and the evidence does not show, that the Veteran's tinea versicolor causes systemic or nervous manifestations.  To the contrary, the June 2010 VA examiner specifically stated that there are no systemic or nervous manifestations and the August 2003 VA examiner specifically stated that there are no systemic symptoms.  Consequently, the Board finds that the Veteran's tinea versicolor has not resulted in systemic or nervous manifestations.  

Although the Veteran stated on his July 2003 substantive appeal that his coworkers made fun of the look of his skin, the Board does not find that this is equivalent to exceptional repugnance.  The Veteran has not asserted that anyone stated that his skin disability was exceptionally repugnant.  In this case there have been no statements submitted by the Veteran or by any coworkers asserting that the Veteran's skin disability is exceptionally repugnant in nature.  In fact none of the medical or lay evidence of record states that the Veteran's tinea versicolor disability is exceptionally repugnant.

In Buczynski v. Shinseki. 24 Vet. App. 221, 224 (2011), the Court stated that, the absence of evidence stating that a skin condition is exceptionally repugnant is not a situation where silence in the records tends to disprove a fact.  Unlike in Buczynski, the evidence in this Veteran's case contains a June 2010 medical examination report in which the VA examiner specifically stated that the Veteran's skin disability was not repugnant.  As the VA examiner found that the Veteran's skin was not even repugnant, this would indicate that the Veteran's skin disability is far from being exceptionally repugnant in nature.

The Veteran's attorney has pointed out that in Buczynski the Court stated that whether a condition is exceptionally repugnant is not a medical determination, but rather a determination of how a lay observer would subjectively respond to the appellant's disability.  The Board, however, finds the June 2010 VA examiner's statement to be probative.  The Board believes that a VA medical professional is capable of providing a lay observation.  Regardless, whether the June 2010 VA examiner expressed the opinion that the Veteran's tinea versicolor is not repugnant on a medical or on a lay basis, the fact remains that there is no evidence of record indicating that the Veteran's skin disability is exceptionally repugnant and there is evidence that his skin disability is not even merely repugnant in nature.  

The Board further notes that in Buczynski the Court pointed out that the prominence of a claimant's skin condition is a factor that may be considered when assessing whether a condition is exceptionally repugnant under DC 7806.  In this case the August 2003 VA examiner stated that the Veteran's tinea versicolor resulted in a rash along the upper shoulders and back, buttocks, and the anterior chest.  The June 2010 VA examiner reported that the Veteran's skin disability affected the Veteran's bilateral shoulders, anterior chest to waist, posterior chest, and buttocks.  As the affected areas described tend not to be exposed, this is further evidence that the Veteran's skin disability is less likely to be considered repugnant in nature.

Based on the evidence described above, the Board finds that the Veteran's tinea versicolor disability is not repugnant in nature, much less exceptionally repugnant.

Because the Board finds that the preponderance of the evidence shows that the Veteran's tinea versicolor is not exceptionally repugnant and that it does not cause systemic or nervous manifestations, the Veteran has not met the criteria for a 50 percent rating under DC 7806 (in effect prior to August 30, 2002), regardless of whether his skin disability may be considered to result in ulceration, extensive exfoliation, or crusting.  Accordingly, a schedular rating in excess of 30 percent for tinea versicolor has not been met at any time since August 25, 2003.  






ORDER

Entitlement to a schedular rating in excess of 30 percent from August 25, 2003, for tinea versicolor is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


